DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings

3.  	The drawing(s) filed on  10/07/2020 are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted or 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 objected to by the Examiner.

Allowable Subject Matter
4.         Claims 1-19 are allowed.
5.         The following is an examiner’s statement of reasons for allowance: 
             Claims 1-9 are allowed for the reason that prior art of record do not teach or suggest the claimed  transporting device comprising the limitations: 
             a transporting path in which a medium recorded by a recording portion is transported in a transporting direction, 
wherein 
              the transporting path has a guide portion that guides the medium being transported to the contact portion,
            the guide portion has a first guide portion that is configured to swing, and a second guide portion that faces the first guide portion and is configured to swing, and 
             the first guide portion and the second guide portion are disposed at a standby position when the medium is not transported through the transporting path, and are configured to move in directions away from each other from the standby position.  

Claims 10-19 are allowed for the reason that prior art of record do not teach or suggest the claimed  processing device comprising the limitations: 
               a transporting path in which a medium recorded by a recording portion is transported in a transporting direction, wherein
             the transporting path has a guide portion that guides the medium being transported to the contact portion, 
             the guide portion has a first guide portion that is configured to swing, and a second guide portion that faces 101 the first guide portion and is configured to swing, and 
              the first guide portion and the second guide portion are disposed at a standby position when the medium is not transported through the transporting path, and are configured to move in directions away from each other from the standby position.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sugiyama (US Patent 9896291) discloses  A sheet conveying apparatus includes a first conveying portion conveying a sheet, a second conveying portion including an abutment portion against which a front end of the sheet conveyed by the first conveying portion abuts and conveying the sheet, a curved guide including a curved portion and forming a curved sheet conveying path between the first and second conveying portions, and a moving portion disposed to overlap widthwise with the curved portion and movable between a projecting position where the moving portion projects to the sheet conveying path and a recede position where the moving portion recedes.  The moving portion is moved to from the projecting position to the recede 
position by being pressed by the sheet as the sheet is conveyed by the first 
conveying portion in a state in which the front end of the sheet abuts against 
the abutment portion.


	


    PNG
    media_image3.png
    826
    778
    media_image3.png
    Greyscale

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853